UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1727


CHARLES BENZING,

                     Plaintiff - Appellant,

              v.

KAREY SCOTT TREADWAY, NCDPS District Manager; AMY RUNYAN
SWEATT, Chief, NCDPS; TASHA DESHAWN LOCKRIDGE, Officer, NCDPS;
NORTH CAROLINA DEPARTMENT OF PUBLIC SAFETY; STATE OF NORTH
CAROLINA; LESLIE DEANE EWALD; ANNE L. PRECYTHE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Kenneth D. Bell, District Judge. (3:17-cv-00619-KDB-DCK)


Submitted: October 22, 2020                                   Decided: October 26, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Benzing, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Charles Benzing appeals the district court’s orders deeming Defendants’ summary

judgment motion timely filed and denying relief on Benzing’s 42 U.S.C. § 1983 complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Benzing v. Treadway, No. 3:17-cv-00619-KDB-DCK

(W.D.N.C. May 6, 2020 & June 23, 2020). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2